Title: To James Madison from James Monroe, 3 October 1804
From: Monroe, James
To: Madison, James


No. 30
Sir
London October 3d. 1804.
Some days after Lord Harrowby returned from Weymouth I received from him a note of the 26th. ult. expressing his regret that he had been so engaged since his return, that he had not been able to see me, and, that he could not even then fix a time for the purpose. His note concluded with an invitation to dinner on the 29. at his house in the country. On an attentive consideration of the note and all preceeding Circumstances, I was of opinion that his object by it was either to give me to understand, in a conciliating manner that he could not conclude with me at present the business in which we were engaged, and wished it postponed, or that he sought an opportunity of confering with me in retirement more freely on the subject of it than he could do at his Office. In either view I thought it incumbent on me to accept the invitation. I had however some doubt as to the mode; I hesitated at first whether I ought not to meet him in an expression of regret at the delay to which I was subjected, but I could not well connect such a sentiment with an acceptance of the invitation; and there was the less reason so to do, as that was to take effect so soon. I therefore thought it best to let his measure have its course; to see the result of it and then adopt such an one as might appear most adviseable at the time. With this view I confined my reply altogether to the invitation, which I accepted. The dinner party was small, yet so composed as evidently to preclude the idea of an interesting political conversation with me having been intended by it. Not a word was said on the subject, so that I returned with that material fact only added to the data on which I had to deliberate, in deciding the part it now became me to take. I saw distinctly that the motive first abovementioned had dictated the note to m⟨e⟩ of the 26th; that Lord Harrowby wished me to infer from it, that he could not now proceed in the business in which we were engaged, with the hope of an ear⟨ly⟩ Conclusion of it, and was also desirous that the intimation should not affe⟨ct⟩ the friendly relations subsisting between the two powers. I resolved at on⟨ce⟩ not to press the affair further at this time, from a belief that such pressure, inste⟨ad⟩ of promoting the object desired, was more likely to encrease the indisposition of this government to any arrangement by treaty, as it seemed to lead direct⟨l⟩y from the safe ground on which I stood, to a vexatious and irritating controversy. I resolv’d also to hasten my departure for Spain, with as much dispatch, as the explanations incident to such a measure, under existing circumstances, would permit. There seemed however to be some considerable degree of delicacy and importance attached to the manner in which this decision should be communicated to his Lordship. Two modes occurred essentially different in character. The 1st. supposed the negotiati⟨on⟩ at an end; the 2d. as suspended only. To the first were opposed several strong objections, which were counterbalanced by no single advantage that could reasonably be hoped from it. 1st. A declaration by me to Lord Harrowby that I considered the negotiation at an end thereby imp⟨ly⟩ing that it had failed in its object, might appear to form a species of rupture between the two Countries, especially when taken in connexion with my immediate departure from this, with intention to pass thro’ France.
2. A measure of such tone was not invited by, nor did it necessarily result from, his Lordship’s letter of the 26, which sought only delay, and in a conciliating manner. The circumstances of the country might induce him to expect an accommodation in that respect from a friendly power; and to fail in giving it create a deep impression of resentment in the mind of the Ministry and perhaps the Nation against our government and Country.
3. Such a measure with the implication incident to it, was not justified by fact or the true interest of the U. States. The negotiation had not failed in its great objects, our commerce was never so much favored in time of war, nor was there ever less cause of complaint furnished by impressment. The state of Europe is unsettled; the events of war are uncertain; the U. States are prosperous beyond the example of any other nation, and more might be lost at home and abroad by an appearance of hostility with any power than could be expected, from a formal Concession of the points contended for. 4. Such a declaration would also be contrary to the spirit in which the negotiation had been commenced and carried to the present stage. It would lose the credit which our moderation had merited; expose to hazard fortunes that were secure, and even with less hope of advantage in any view, than might be entertained from a continuance of the same system of moderation. 5. My instructions did not authorize a measure so hazardous: they seemed to require only that I should make a fair experiment, of the disposition of this government to arrange these points amicably, and submit the result to the wisdom of our government to act afterwards on a view of all circumstances, as it might deem most adviseable, unfettered by any compromittment of mine. 6. By keeping the negotiation open it was in our power to renew it at pleasure, and it was probable, by preserving our neutrality and profiting of the credit attached to it, that our attitude in it would every day become more imposing. Under these considerations I resolved to pursue the latter course; to meet the friendly sentiment expressed in Lord Harrowby’s letter of the 26th., with a like one on our part; to regret the delay but to admit that the state of things might impose it on him; to state the necessity of my departure for Spain but to declare the pleasure with which I should return to resume the negotiation. His Lordship’s reply which is also enclosed, breathed the same sentiments, so that the affair rests precisely on that ground. The negotiation is suspended by mutual consent, to be renewed on my return from Spain, or whenever the President shall otherwise provide for the same.
I took occasion in my letter to Lord Harrowby to state the route I should pursue to Madrid, through Holland and France, to scout the degrading suspicio⟨ns⟩ which too often attach to Such movements in such times: suspicions which are generally created by the artifices which are used to hide the movements Since they are considered and perhaps properly as proofs of guilt.
I thought proper to notify to Lord Harrowby at the same time that Mr. Purviance would be left in charge of our affairs here, and that I should be happy in having an opportunity to present him to his Lordship in that character, whic⟨h⟩ was arranged and done on the following day. I have committed this trust to Mr Purviance in full confidence that he will discharge it with perfect integrity and a diligence and capacity to merit the approbation of the President. His compensation which has proved totally inadequate to his Station as Secretary, becomes of course much more so to his present one, which will unavoidably expose him to many heavy additional expences. I have taken the liberty to instruct our bankers to advance him the sum of One thousand dollars, which is necessary for his immediate accommodation, and trust that the President will make him such an allowance as may be deemed suitable to his situation.
In the interview which I had with Lord Harrowby for the purpose above mentioned, we had much general Conversation on the topicks depending between us, which as it corresponded with what had passed before and been communicated to you, it is unnecessary to repeat. He appeared to agree with me with great sincerity in the advantage to be derived to both countries, from the preservation of their present amicable relations and to be quite satisfied with the state in which the negotiation was left, assuring me that he would not fail to take it up on my return, with an earnest desire to Conclude it to the Satisfaction of both parties; tho’ he intimated that there was great difficulty attending certain branches of it. He suggested that as I was forced to go to Spain he hoped that the suspension would prove equally Convenient to us both, to which I assented. He thought it unnecessary for me to go to Weymouth to take leave of the King, as he kept no regular court there and my absence would be short; he promised however to communicate to his Majesty my request to be presented to him there, as of his undertaking to prevent it, with which view he desired me to address him a special note to that effect to be submitted to the King, a copy of which is enclosed.
In the Course of this Conversation Lord Harrowby expressed concern to find the U. States opposed to G. Britain on certain great neutral questions, in favor of the doctrines of the modern law, which he termed novelties. I replied that in adhering to our principles the President had endeavoured to arrange them in a friendly manner with his government; that he had taken no step of an opposite character; that he had sought no concert with the neutral powers in support of them, as he had supposed that a satisfactor⟨y⟩ arrangement to both governments might be made by direct communication betwee⟨n⟩ them which he preferr’d. He observed that altho’ while the negotiation was suspended his government would adhere to its principles, yet that it would act in what concerned us, with moderation, in the practice of them.
I informed you in my letter of the 8. of September that a case had occurr⟨e⟩d of an American vessel engaged in commerce between Batavia and Holland as was inferred, by her having an European destination, being brought int⟨o⟩ port and subjected to trial. The case is not yet decided, tho’ in his remarks, while the cause was in hearing before the Court, the Judge maintained the British doctrine: it was postponed to give time to ascertain what th⟨e⟩ regulations of the government of Holland were in peace respecting our Commerce with that colony. He did not say if they prohibited the trade, that they would Condemn the vessel. It is probable she may be acquitted on some other point in the cause without impugning that principle. I⟨t⟩ is understood that several other vessels engaged in the Same trade which were stopped and examined at the Texel by the British Cruizers, were permitted to prosecute their voyage; hence it is presumable that orders were given to that effect by the government. It is certain that on no principle or pretext whatever, has more than one of our vessels been condemned, on which judgment there is an appeal.
The whole subject is now before the President, on which I have to remark, that in discharging this trust I have endeavoured in eve⟨ry⟩ stage, to give full effect to the feelings and sentiments of my country in respect to the objects in question, especially the unwarrantable practice of impressment, without taking any step which should compromit our government, in the part it should take, when the result was submitted to it. In that state the affair now is, for after the expiration of a few months, it is perfectly consistent with it, to revive the negotiation in such form as the President may deem adviseable. The proceeding here lays a foundation for any course which the publick honor and interest may dictate. If it is deemed expedient in pursuing our just rights to profit of time and circumstances and in the interim, unless they be secured by a fair and equal Treaty, to act with moderation ’till the occasion invites to a more decisive and hazardous policy, the state of things permits it. Or if it should be deemed more adviseable to adopt the latter course at present, the opportunity is fair for such a measure. The situation in which our government will find itself on receiving this communication is a very different one from that in which I have stood throughout. If the latter course is preferr’d it cannot be doubted that the moderation which has been so far observed will strengthen the government in any the most vigorous measures which may be thought necessary. A virtuous and free people will be more united in support of such measures however Strong they may be, when they see by the clearest evidence that the cause is not only just but that their government has done every thing in its power which the national honor and interest would permit to avoid such an extremity.
I shall apprize our Consuls that Mr. Purviance is left in charge of our affairs during my absence, and have only to add that I expect to Sail tomorrow or next day in a vessel bound to Rotterdam (my baggage being already on board) on my way to Madrid, whither I shall proceed with all the dispatch that may be practicable. I am, Sir, with great respect & esteem, Your very obedient servt
(signed)   James Monroe
